Exhibit 10.1

 



PUT OPTION AGREEMENT

 

This Put Option Agreement (“Agreement”), dated effective as of February 25, 2020
(the “Effective Date”), is made by and between Allied Esports Entertainment,
Inc., a Delaware corporation (the “Company”), and Lyle A. Berman (the
“Investor”).

 

Whereas, subject to the terms and conditions set forth in this Agreement, the
Company desires to obtain an option to sell to the Investor, and the Investor is
willing to buy from the Company, shares of the common stock, $0.0001 par value,
of the Company (“Common Stock”) for aggregate gross proceeds of up to Two
Million Dollars ($2,000,000.00).

 

Now, Therefore, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, the mutual promises hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.             Put Option and Lock-Up.

 

(a)             Grant. In consideration of $1.00 and the other consideration set
forth in the recitals to this Agreement, the sufficiency and receipt of which is
hereby acknowledged, Investor hereby grants to the Company an irrevocable option
(the “Option”) to sell to the Investor (or such designee chosen by Investor)
newly issued shares of Common Stock (the “Option Shares”) for an aggregate
Purchase Price (as defined in and calculated pursuant to Section 1(c)) of up to
$2,000,000.00. The Company may, in its discretion, exercise the Option as
provided herein at any time commencing on the Effective Date of this Agreement
and expiring at 11:59 p.m. Irvine, California time on April 9, 2020 (such
applicable period, the “Option Period”). The Option Shares are sometimes
referred to herein as the “Securities.”

 

(b)              Exercise; Closing(s). The Company may, in its discretion,
exercise the Option by providing written notice to the Investor (the “Option
Notice”) at any time during the Option Period of the Company’s election to
exercise the Option in full but not in part, except as provided in Section 1(d).
As promptly as practicable, but in any event within 30 days after receipt of
such Option Notice by the Investor (which, for the sake of clarity, may occur
after the expiration of the Option Period), the parties shall consummate the
sale transaction by the Company delivering the Option Shares, which shall be
accepted by the Investor (the “Closing”), against the Investor’s payment of the
Purchase Price (as defined below) to the Company by wire transfer of immediately
available funds pursuant to instructions delivered by the Company to the
Investor prior to or at the Closing. Notwithstanding the foregoing, the Investor
may, upon delivering written notice to the Company, elect to hold two (2)
separate Closings at which the Company will deliver one-half of the Option
Shares to the Investor against the Investor’s payment of one-half of the
Purchase Price to the Company. In such circumstance, the second Closing will be
conducted no later than the one-month anniversary of the first Closing.

 

(c)              Purchase Price. The purchase price per share of Common Stock
(the “Purchase Price”) will be equal to $1.963, which represents seventy-five
percent (75%) of the volume-weighted average price (VWAP) of a share of Common
Stock over the ten (10) trading days immediately prior to the date of this
Agreement, as reported on The Nasdaq Stock Market.

 

(d)              Compliance with Securities Laws and Principal Market Rules.
Notwithstanding anything in this Agreement to the contrary:

 

(i)               Exchange Cap. The total number of shares of Common Stock that
may be issued under this Agreement shall be limited to 4,784,580 shares of
Common Stock (the “Exchange Cap”), which equals 19.99% of the Company’s
outstanding shares of Common Stock as of the date hereof (rounded down to the
nearest full share), unless Company stockholder approval is obtained to issue
more than such 19.99% in accordance with the rules of The Nasdaq Stock Market.
The Exchange Cap shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.

 

 

 



 1 

 

 

(ii)              Beneficial Ownership Limitation. The Company shall not issue,
and the Investor shall not purchase, any Option Shares if such shares proposed
to be issued and sold, when aggregated with all other shares of Common Stock
then owned beneficially (as calculated pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 promulgated
thereunder) by the Investor and its affiliates would result in the beneficial
ownership by the Investor and its affiliates of more than 19.99% of the then
issued and outstanding shares of Common Stock of the Company unless (A) such
ownership or voting power would not be the largest ownership position in the
Company, or (B) Company stockholder approval is obtained for such ownership in
excess of 19.99% in accordance with the rules of The Nasdaq Stock Market.

 

(iii)             Equity Compensation Limitation. The Company shall not issue,
and the Investor shall not purchase, any Option Shares if such issuance and
purchase would be considered equity compensation under the rules of The Nasdaq
Stock Market unless Company stockholder approval is obtained for such issuance
in accordance with such rules.

 

The Option Shares to be issued by the Company at Closing, and the Purchase Price
to be paid therefor, shall be appropriately reduced in order to comply with the
limitations set forth in this Section 1(d).

 

(e)                   Lock-Up Agreement. The Investor hereby agrees that,
without the prior written consent of the Company, the Investor will not, during
the period commencing on the date of issuance of the Securities, and ending six
(6) months after the date of such issuance, (i) offer, pledge, sell, contract to
sell, grant, lend, or otherwise transfer or dispose of, directly or indirectly,
the Securities; (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Securities; or (iii) publicly disclose the intention to make any offer,
sale, pledge or disposition, or to enter into any transaction, swap, hedge or
other arrangement relating to the Securities.

 

2.             Investor Representations, Warranties and Covenants. The Investor
represents and warrants to and agrees with the Company as follows:

 

(a)             The execution and delivery of this Agreement will not conflict
with or result in a breach of any terms or constitute a default under any
agreement or undertaking of the Investor. No notice, consent or approval by any
person is necessary for the Investor to enter into or to perform its obligations
under this Agreement.

 

(b)              The Investor’s execution and delivery of this Agreement
constitutes the legal, valid and binding agreement of the Investor, and is
enforceable against the Investor in accordance with its terms.

 

(c)              The Investor is acquiring the Securities as principal for its
own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law. The
Investor is acquiring the Securities hereunder in the ordinary course of its
business.

 

(d)              The Investor is an "accredited investor" as that term is
defined in Rule 501(a)(3) of Regulation D promulgated under the Securities Act.

 

(e)              The Investor understands that the Securities are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

 

 



 2 

 

 

(f)              The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) is familiar with the financial condition and business of
the Company given his position as Chairman of the Board of the Company, and has
had an opportunity to ask any questions of and receive answers from the officers
of the Company with respect thereto and others matters related to an investment
in the Securities. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(g)             The Investor understands that (i) the Securities may not be
offered for sale, sold, assigned or transferred unless (A) registered pursuant
to the Securities Act or (B) an exemption exists permitting such Securities to
be sold, assigned or transferred without such registration; (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.

 

3.             Company Representations, Warranties and Covenants. The Company
hereby represents and warrants to and agrees with the Investor as follows:

 

(a)              The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with or
result in a breach of any terms or constitute a default under any agreement or
undertaking of the Company. The Company has full corporate power and authority
to enter into this Agreement and to perform its obligations hereunder. The
Company’s execution and delivery of this Agreement constitutes the legal, valid
and binding agreement of the Company, and is enforceable against the Company in
accordance with its terms.

 

(b)              Upon issuance and payment therefor in accordance with the terms
and conditions of this Agreement, the Securities shall be validly issued, fully
paid and nonassessable and free from all taxes, liens, charges, restrictions
(other than such restrictions on transfer arising under the Securities Act and
the restrictions under this Agreement), rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock under the Company’s Certificate of
Incorporation, Bylaws and the Delaware General Corporation Law, as amended.

 

4.             Miscellaneous.

 

(a)              Notices. Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic message (provided the
recipient responds to the message and confirmation of both electronic messages
are kept on file by the sending party); or (iii) one business day after timely
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

If to the Company:

 

Allied Esports Entertainment, Inc.

17877 Von Karman Avenue, Suite 300

Irvine, California, 92614

Attention: Chief Executive Officer

Email: Frank@alliedesports.com

 

 

 



 3 

 

 

With a copy (which shall not constitute notice) to:

 

Maslon LLP

90 South 7th Street, Suite 3300

Minneapolis, MN 55402

Attention: Bradley A. Pederson

Email: Bradley.Pederson @maslon.com

 

If to the Investor:

 

Lyle Berman

c/o Maslon LLP

90 South Seventh Street, Suite 3300

Minneapolis, MN 55402

Attention: Neil I. Sell

Email: Neil.Sell@maslon.com and lb@bermancc.com

 

or at such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party at
least one business day prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent or
other communication, (B) electronically generated by the sender’s electronic
mail containing the time, date and recipient email address or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), or (iii) above, respectively.

 

(b)                  Governing Law and Venue. This Agreement shall be governed
by the laws of the State of California without regard to its conflicts-of-law
principles. The parties expressly acknowledge and agree that any judicial action
to enforce any right of any party under this Agreement may be brought and
maintained in the State of California, and the parties consent to the
jurisdiction of the courts of the State of California, County of Orange, and the
federal courts located in the Central District of the State of California.
Accordingly, the parties hereby submit to the process, jurisdiction and venue of
any such court. Each party hereby waives, and agrees not to assert, any claim
that it is not personally subject to the jurisdiction of the foregoing courts in
the State of California or that any action or other proceeding brought in
compliance with this Section is brought in an inconvenient forum.

 

(c)                  Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties will be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which such party is entitled at law or in equity. Each of the
parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief permitted by this Agreement. Any party
seeking an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Agreement will not be required to provide any bond or other security
in connection with any such order or injunction.

 

(d)                  Entire Agreement, Successors and Assignment. The recitals
are incorporated into this Agreement. This Agreement sets forth the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof. All of the terms,
representations and warranties of this Agreement will be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns. Except with respect to designating the recipient of the
Securities, Investor may not assign his rights or delegate his obligations under
this Agreement.

 

 

 



 4 

 

 

(e)                  Further Assurances. Each party to this Agreement will, on
or at any time after the Effective Date, execute such further documents or
instruments and take such further actions as may be reasonably requested by any
other party to this Agreement to effect the purposes of this Agreement.

 

(f)                   Modification or Waiver. Any of the terms or conditions of
this Agreement may be waived in writing at any time by the party that is
entitled to the benefits thereof. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other provision
hereof. No delay or failure on the part of any party hereto to exercise any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any waiver on the part of any party hereto of any right, power or privilege
hereunder operate as a waiver of any other right, power or privilege hereunder;
nor shall any single or partial exercise of any right, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

(g)                  Severability. If any provision or term of this Agreement is
held invalid or unenforceable for any reason, the parties agree that such
invalidity shall not affect the validity of the remaining provisions of this
Agreement, and further agree to substitute for the invalid provision a valid
provision which most closely approximates the intent and economic effect of such
invalid provision.

 

(h)                  Notices. All notices or other communications hereunder will
be in writing and will be deemed given on (i) the day given in person, (ii) the
next business day if sent by overnight delivery service to the parties at the
respective addresses set forth in the introductory paragraph of this Agreement,
or (iii) two business days after the date such notice is deposited into the U.S.
postal mail, first class, postage prepaid, to the parties at the respective
addresses set forth in the introductory paragraph of this Agreement. The
addresses of the parties for purposes of notice may be changed by either party
by delivering notice of such address change in compliance with the provisions of
this Agreement.

 

(i)                    Counterparts. This Agreement may be executed in two or
more counterparts, each of which will constitute an original, but all of which,
when taken together, will constitute the same agreement.

 

Signature Page Follows

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 



  COMPANY:       ALLIED ESPORTS ENTERTAINMENT, INC.       By: /s/ Frank Ng  
Frank Ng, Chief Executive Officer               INVESTOR:           /s/ Lyle
Berman   Lyle A. Berman, Individually

 









 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 





